Citation Nr: 1455168	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-05 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for memory loss.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active duty service from January 1979 to March 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his January 2010 substantive appeal, the Veteran requested a Travel Board hearing.  However, the Veteran failed to report to this hearing, scheduled for December 2013.  The Veteran has not since provided good cause for his failure to appear or requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2014).  

In June 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. obtain additional records and an addendum medical opinion.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.

The Veteran has asserted that his claimed disabilities directly resulted from being thrown off the back of an Army truck during his active military service.  See VA Form 21-4138, dated in May 2009.  The Veteran has reported an in-service three day hospitalization following the incident, and he has stated that his lower back pain and numbness have remained constant since his in-service accident, and that the condition was worsened by a 1997 gunshot wound.  Id.; see also January 2009 private medical record.  He also claims that after being thrown from the truck in service, he was instructed to go to a psychiatrist because he could not remember what happened to him.  See VA Form 21-4138, dated in May 2009.  

The Veteran's available service treatment shows that a lumbar spine X-ray examination was conducted in November 1979.  Trauma to back appears to be the supplied provisional diagnosis.  At his November 1982 separation examination, he complained of recurrent back pain, and indicated that his back hurt every time he bent over.  The medical examination report on separation appeared to include non-specific checked box notations for both normal and abnormal back findings.  The current record includes several back-related diagnoses, such as pain, radiculopathy, and lumbar spine degenerative changes.  

However, records of the Veteran's reported hospitalization and psychiatric treatment are not associated with his claims file.  Therefore, it appears that not all medical records pertaining to the Veteran's active military service are of record.  In-service inpatient hospitalization and psychiatric-based records are sometimes stored separately from other service treatment records.  See Veterans Benefits Administration  Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D.14.a-b.  As these records are potentially probative to the Veteran's claim, in its June 2014 remand, the Board instructed the RO to contact the Veteran to identify the name of the military hospital he was admitted to following his reported injury and then obtain copies of those records.  

Unfortunately, it appears that the July 2014 letter the RO sent to the Veteran asking him to identify where he was treated in service, as well as to identify any additional relevant records, was sent to the wrong address.  In July 2014, the Veteran submitted a VA Form 572, Request for Change of Address, providing VA with a new mailing address.  This new address was not used by the RO.  Accordingly, the Board finds that a remand is required to ensure that the Veteran has an opportunity to present additional relevant evidence.

On remand, the RO should confirm the Veteran's current address and then again send him a letter requesting that he identify the facility or facilities where he was treated in service.  The RO should then attempt to obtain treatment records from any facilities identified by the Veteran.  All the RO's efforts to develop the Veteran's claim should be documented.

The Board also notes that at an April 2009 VA examination, the Veteran appeared to identify Brooke Army Medical Center in Texas as the location he was treated for his back injury in service.  In addition to any other facilities identified by the Veteran, the RO should attempt to obtain any available treatment records from Brooke Army Medical Center.

Finally, while the Veteran's current VA and private treatment records do not show any treatment for or diagnosis of a cognitive disorder, in April 2004, a private psychologist diagnosed the Veteran with a cognitive disorder, not otherwise specified.  See Psychological Evaluation by M.L..  Accordingly, on remand, the Veteran should be afforded a VA neuropsychological evaluation to determine whether he has a current cognitive disability, and if so, whether it is at least as likely as not that this disability had onset in service or was caused by his active military service.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should confirm the Veteran's current address.  Then, the RO/AMC should request that the Veteran clarify when and where he was seen by a psychiatrist while he was in the military.  He should also be asked to specify when and where he was hospitalized for back problems in service.  

2. After the Veteran responds, the RO/AMC should request mental health records and inpatient service hospital records either from the appropriate federal depository or from the identified civilian mental health facility or facilities, provided that the Veteran submits any necessary authorization forms.  See Veterans Benefits Administration Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D.14.a-b. 

All attempts to fulfill this development should be documented in the claims file.  If after reasonable efforts to obtain non-federal records, or after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3. The RO/AMC should also request mental health records and inpatient service hospital records from Brooke Army Medical Center in Texas.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain these records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4. Once this is done, the RO should schedule the Veteran for a VA neuropsychological examination.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that any identified cognitive disability or traumatic brain injury had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include the Veteran's reported fall from a truck.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. When the development requested and any other the AOJ has determined is necessary has been completed and the AOJ has ensured compliance with the requested actions, the AOJ shall readjudicate the Veteran's claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

